     Case 2:18-cv-02488-MCE-EFB Document 17 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANQUENITA S. HALL,                              No. 2:18-cv-02488-MCE-EFB PS
12                      Plaintiff,
13           v.                                       ORDER
14    WENDY SMITH, CPS Worker; BRIAN
      BOUKNIGHT, CPS Supervisor,
15
                        Defendants.
16

17

18          On April 13, 2020, the magistrate judge filed findings and recommendations herein which

19   were served on the parties and which contained notice that any objections to the findings and

20   recommendations were to be filed within fourteen days. No objections were filed.

21          The court has reviewed the applicable legal standards and, good cause appearing,

22   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

23          Accordingly, IT IS ORDERED that:

24          1. The proposed Findings and Recommendations filed April 13, 2020, are ADOPTED;

25                and

26   ////

27   ////

28   ////
     Case 2:18-cv-02488-MCE-EFB Document 17 Filed 05/12/20 Page 2 of 2

 1         2. This action is DISMISSED without prejudice for failure to state a claim as set forth in
 2            the March 4, 2020 order (ECF No. 14).
 3         IT IS SO ORDERED.
 4

 5   Dated: May 11, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     2
